Citation Nr: 0117039	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-22 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated as 50 percent disabling.

2.  Entitlement to an effective date earlier than February 
24, 2000 for the award of a 50 percent rating for generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from January 1967 to 
November 1969.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.


FINDINGS OF FACT

1.  The veteran's anxiety disorder is primarily manifested by 
anxiety, depression, and difficulty concentrating; he also 
has appeared lethargic and pessimistic, and has complained of 
feelings of hopelessness and worthlessness, decreased energy 
and drive, and social isolation.  

2.  The RO assigned a 10 percent rating for the veteran's 
service-connected psychiatric disorder in February 1989 and 
that decision was upheld by the Board in April 1992.

3.  The veteran's treatment at a VA outpatient clinic on 
February 24, 2000 constituted an informal claim for an 
increased rating for his psychiatric disorder.

4.  Prior to February 24, 2000, there was no pending claim 
for an increase, and there is no medical indication that an 
increase in his psychiatric disability had occurred within 
the year prior to February 24, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
generalized anxiety disorder are not met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9400 (2000).

2.  The criteria for an award of a 50 percent rating for 
generalized anxiety disorder prior to February 24, 2000 are 
not met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5109A; 5110 
(a), (b)(2); 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. §§  
3.155, 3.157, 3.400 (a), (o) 20.1100, 20.1400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal that the veteran was seen on 
one occasion during service for complaints of nervousness, 
irritability and faltering speech.  Medication was 
prescribed.

On VA examination in April 1970 the veteran complained of 
difficulty sleeping due to nightmares and combat dreams, poor 
appetite, irritability, tension and depression.  Examination 
revealed that he was anxious and tense.  He spoke in a voice 
of somewhat reduced intensity and found it difficult to 
express himself.  His mood was moderately depressed and he 
was on the verge of tears at times.  Judgment was impaired by 
emotional depression.  He had some insight into his 
condition.  The diagnosis was anxiety neurosis with 
depressive features.  The examiner described his impairment 
as moderately severe.

In a rating action in June 1970 service connection was 
granted for anxiety neurosis with depressive features and a 
50 percent rating was assigned.  

A social survey dated in March 1973 the veteran complained of 
difficulty sleeping, being fidgety and being uncomfortable in 
crowds.  The social worker noted that the veteran was anxious 
and had difficulty expressing how he felt.  

A social survey dated in November 1974 reveals that the 
veteran was working fairly regularly, missing one or two days 
a month when he felt tense and decided to stay off the job.  

In a rating action in January 1975 the RO reduced the 
veteran's disability rating to 30 percent.  

A social survey dated in November 1976 reveals that the 
veteran was tense and anxious.  He reported depression, 
stress on the job, poor sleep, and shaking inside.  

Out-patient treatment records reveal that the veteran was 
seen in December 1977 complaining of anxiety, inability to 
work a full week and sleep disturbance.  Medication was 
prescribed.  Similar symptoms were described in out-patient 
treatment records dated from February to May 1979.  

On VA examination in June 1979 the veteran complained of 
being more uptight and becoming increasingly depressed.  He 
stated that his sleep was poor and his appetite and interest 
in sexual relations was decreased.  He reported periodic 
anxiety, startle reaction and palpitations.  Examination 
revealed that his eye contact was intermittent.  He was tense 
and anxious and at times appeared to be near tears.  His mood 
was one of anxiety with considerable depression.  Memory, 
cognitive functions and judgment were intact.  The diagnosis 
was anxiety neurosis with depression.  The examiner noted 
that impairment was moderately severe.

In a rating action in August 1979 the RO increased the 
veteran's disability rating to 50 percent.

On VA examination in August 1981 the veteran complained of 
episodes of feeling tense, irritable and apprehensive.  He 
also reported depressed moods and withdrawal.  Examination 
revealed that he responded to questions in a relevant and 
coherent manner.  He was somewhat tense.  He was oriented and 
memory was intact.  The diagnosis was generalized anxiety 
disorder with depression.  The examiner noted that the 
veteran appeared to be adjusting and was working full time.  

In a rating action in September 1981 the RO reduced the 
veteran's disability rating to 30 percent.

On VA examination in October 1983, the veteran complained of 
episodes of depression and insomnia lasting 2 to 3 weeks 
followed by episodes of complete remission.  He reported that 
his concentration was poor during periods of depression, but 
that that did not cause a major problem at work.  He 
complained of a good deal of fatigue.  Cognitively he was 
intact.  Diagnoses were post-traumatic stress disorder (PTSD) 
and recurrent major depression.  VA out-patient clinic 
records dated from December 1983 to June 1984 reveal similar 
symptoms.  Medication was prescribed.

On VA examination in December 1985, the veteran complained of 
being unable to handle stress, getting upset and being unable 
to sleep.  He reported that he would have symptoms for about 
a month and then be all right for 3 to 4 months.  Examination 
revealed that he showed no anxiety or depression.  He showed 
very little insight.  He was oriented and memory was intact.  
The diagnosis was dysthymic disorder, atypical, with anxiety.  
Impairment was reported to be mild.

On VA examination in May 1987 the veteran complained of not 
sleeping which caused him to be unable to get up and go to 
work.  Examination revealed that he was pleasant, 
cooperative, related in a friendly manner and was able to 
communicate his symptoms.  He was not taking medication.  The 
examiner noted that the veteran did not present any 
psychological disturbance.  The diagnosis was PTSD with 
moderate depression.  Impairment was reported to be moderate 
to mildly severe.  

On VA examination in January 1989, the veteran denied 
frequent sleep disturbance and nightmares.  Examination 
revealed that he was alert and well oriented.  He showed no 
cognitive deficits and did not appear distressed.  The 
diagnosis was PTSD in good remission.  Impairment was 
reported to be minimal.

In a rating action in February 1989, the RO reduced the 
veteran's disability rating to 10 percent.  The Board upheld 
that rating action in an April 1992 decision.

On VA examination in January 1994, it was reported that the 
veteran's speech was at times difficult to understand.  
Psychomotor responses were adequate.  He had a pervading 
sadness and was quite irritable.  His self-esteem was poor.  
He was well oriented.  He showed short memory deficit and 
considerable deficit in attention and concentration.  
Diagnoses were PTSD in partial remission, anxiety disorder 
with agoraphobic avoidance, simple phobias and major 
depression, moderate.  It was also noted that he had a 
diagnosis of multiple sclerosis.  The current rating on the 
Global Assessment of Functioning (GAF) Scale was 55.  

In March 2000, correspondence was received from the veteran's 
then representative indicating the veteran's desire for an 
increased rating for his nervous condition.

On VA examination in April 2000, it was reported that the 
veteran had recently been attending a PTSD clinic at a VA 
Medical Center (VAMC).  He complained of worrying all of the 
time.  He related that he became depressed or angry, was 
easily fatigued and had difficulty concentrating.  
Examination revealed that his affect was markedly depressed.  
There was little spontaneous speech.  He reported crying 
spells and feelings of despair.  He indicated that he had no 
close friends and did not socialize.  He was fully oriented 
and long-term memory was intact.  He had difficulty 
concentrating.  Diagnoses were generalized anxiety disorder 
and major depressive disorder, superimposed on dysthymia with 
a history of PTSD, now largely in remission.  The examiner 
indicated that the current rating on the GAF was 45-47.  The 
examiner opined that the veteran's level of functioning was 
worse and that it was more likely than not that his symptoms 
represented a worsening of his service-connected anxiety 
neurosis.

VA treatment dated from February 24, 2000 to May 2000 reveal 
that the veteran complained of feelings of hopelessness and 
worthlessness.  He reported decreased energy and drive.  
These records include the report of a February 2000 
evaluation by the Comprehensive Ambulatory Psychiatric 
Service, at which the veteran had presented himself because 
"things are really tough, he is depressed, and needs some 
help."  At that time, the veteran denied, inter alia, 
suicidal thoughts, assaultive ideation, assaults, impaired 
capacity to care for himself, current medication.  Mental 
status examination then revealed that the veteran was 
withdrawn, had immediate memory impairment, and was observed 
to be sad and depressed, and anxious.  However, he was not 
uncooperative, unkempt, disoriented, or confused.  He also 
had not hallucinations, delusions, or obsessions.  The 
severity of the veteran's psychosocial stressors was noted to 
be moderate, and the immediate plan was for VA outpatient 
treatment.  In April 2000, it was reported that he appeared 
lethargic, pessimistic and hopeless.   

In a rating action in May 2000, the RO recharacterized the 
veteran's service-connected psychiatric disability as 
generalized anxiety disorder, and assigned a 50 percent 
evaluation, effective February 24, 2000.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claims on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claims without first remanding 
them to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the October 2000 Statement of the Case, the 
veteran and his attorney have been advised of the laws and 
regulations governing the claims, and, hence, have been given 
notice of the information and evidence necessary to 
substantiate the claim.  Moreover, pertinent medical 
treatment records have been obtained and associated with the 
claims file, and the veteran has undergone comprehensive 
examination in connection with the claim on appeal.  Although 
the veteran has not requested a hearing in connection with 
the claims on appeal, he has been afforded the opportunity to 
testify at such a hearing.  Furthermore, as the veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  there is no indication that 
there is any outstanding evidence that is necessary for 
adjudication of the issues on appeal.  Hence, adjudication of 
such issues, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claims are ready to be considered on 
the merits.  

A. Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The rating schedule provides a 50 percent rating for 
generalized anxiety disorder where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).

A 70 percent rating is provided where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking, or 
mood due to such symptoms as:  suicidal ideation; obsession 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name  Id.

At the outset, the Board notes that the veteran is service-
connected only for generalized anxiety disorder, although he 
also carries current diagnoses of major depressive disorder, 
and he has been diagnosed with (and denied service connection 
for PTSD) in the past (found to be largely in remission by 
the most recent VA examiner).  However, giving the veteran 
every consideration with respect to the issue on appeal, the 
Board will, consistent with the April 2000 examiner's comment 
that the veteran's current symptoms more likely than not 
represent a worsening of the psychiatric condition for which 
he is service-connected, consider all current psychiatric 
symptomatology in rating his service-connected psychiatric 
disability.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998); 
38 U.S.C.A. § 3.102 (2000) (holding that the reasonable doubt 
doctrine mandates that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, all signs and symptoms should be 
attributed to the veteran's service-connected back 
condition).  

The veteran's psychiatric symptomatology includes anxiety and 
depression which the veteran has reported is so severe that 
he cannot focus on what needs to be done and forces him to 
stay home up to one or two days a week.  He exhibited 
objective evidence of marked depression and difficulty 
concentrating on the most recent VA examination.  VA 
treatment records also reflect that he has appeared lethargic 
and pessimistic, and has complained of feelings of 
hopelessness and worthlessness, decreased energy and drive, 
and social isolation.  

On examination, however, the veteran was described as fully 
oriented, cooperative, and his remote memory was intact.  
There was no evidence of a thought disorder, hallucinations 
or delusions, and, although the veteran sometimes thought 
"he might be better off dead," no suicidal or homicidal 
ideation.  The veteran described periods of extreme anxiety 
with uncontrollable anxiety; however, the examiner 
specifically found that such episodes did not quite meet the 
criteria for panic attacks.  His GAF score was reported to be 
45-47.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, GAF scores between 41 and 50 represent 
serious symptoms or serious impairment in social, 
occupational, or school functioning; such scores, however, 
are not indicative of loss of contact with reality.  
Notwithstanding the examiner's comment that the veteran was 
"functioning at really minimal levels with respect to both 
social and vocational activity," the Board notes that the 
assigned GAF is consistent with both the examiner's clinical 
findings and the notations in pertinent outpatient treatment 
records, to include the veteran's February 2000 evaluation by 
the Comprehensive Ambulatory Psychiatric Service.  

While, unquestionably, the veteran's psychiatric symptoms 
have worsened, and now seriously impact his social and 
occupational functioning, such is contemplated in the 
currently assigned 50 percent evaluation.  The evidence 
simply does not demonstrate that the veteran has suicidal 
ideation; obsession rituals; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or inability to establish and maintain effective 
relationships.  As the criteria for the next higher, 70 
percent, evaluation are not met, it follows that the criteria 
for the maximum 100 percent evaluation likewise are not met. 

Under these circumstances, the Board must conclude that the 
evidence does not provide a basis for assigning a rating in 
excess of 50 percent for the veteran's service-connected 
psychiatric disability in this case.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

B. Effective Date

The effective date of award of benefits based upon the 
veteran's claim for increase is controlled by the provisions 
of 38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§ 3.400(a), (o) (2000).  Those sections provide that an award 
of increased compensation is payable from the date of receipt 
of claim or the date entitlement arose, whichever is later, 
except that payment may be made from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from that date.  Additionally, the regulations provide 
that, under certain circumstances, the date of an out-patient 
examination will be accepted as the date of receipt of an 
informal claim for increase.  38 C.F.R. §§ 3.155, 3.157 
(2000).  Apparently, on the basis of those provisions, the 
the RO made the veteran's 50 percent rating effective as of 
the date of the February 24, 2000 evaluation.

The February 1989 decision of the RO, which assigned a 10 
percent rating for the veteran's psychiatric disability was 
upheld by the Board in its April 1992 decision and that 
decision is final.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (1999).  That decision can be 
reviewed only on a showing of clear and unmistakable error.  
38 U.S.C.A. § 5109A (West 1991 & Supp. 2000) 38 C.F.R. 
§ 20.1400 (2000).  However, the veteran has not asserted that 
there was clear and unmistakable error in the February 1989 
rating action which assigned a 10 percent rating for his 
psychiatric disability, nor has he asserted that he submitted 
correspondence which could be considered a claim for an 
increased claim after that date, but prior to February 24, 
2000.  Thus, there was no pending claim for an increase prior 
to February 24, 2000 pursuant to which benefits could be 
granted.  Significantly, moreover, the veteran has neither 
presented nor alluded to the existence of any medical 
evidence that would establish that an increase in disability 
had occurred within one year prior to February 24, 2000.  
Indeed, on evaluation in February 2000, the veteran reported 
prior pertinent treatment in 1993 and 1994, and on 
examination in April 2000, the examiner indicated that he had 
only recently began attending the PTSD clinic; these facts 
would appear to coincide with the February 24, 2000 treatment 
record as the first medical indication that an increase in 
disability had occurred.

Under these circumstances, the Board must conclude that there 
is simply is no basis for assignment of the 50 percent 
evaluation for psychiatric disability prior to February 24, 
2000 in this case.  Thus, the veteran's claim for an earlier 
effective date for the award of his 50 percent evaluation for 
generalized anxiety disorder must be denied.
ORDER

Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder is denied.  

Entitlement to an effective date earlier than February 24, 
2000 for the award of a 50 percent rating for generalized 
anxiety disorder is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

